Citation Nr: 0514574	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
dilated cardiomyopathy, secondary to paroxysmal 
supraventricular tachycardia, status post ablation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1996 to May 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDING OF FACT

The weight of the evidence of record does not support a 
finding that the veteran currently has paroxysmal 
supraventricular tachycardia (PSVT) or cardiomyopathy.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for dilated cardiomyopathy, secondary to PSVT, status post 
ablation, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7010-
7020 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in April 2004 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for VA examinations, and they were accorded him in 
April 2002 and November 2003.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held  that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

The veteran's service medical records reveal that the veteran 
was first diagnosed with cardiomyopathy in service.  
Subsequent to service discharge, a November 2001 progress 
note revealed that the veteran had occasional palpitations, 
but no chest pain.  Physical examination revealed a regular 
heart rate and rhythm, with fixed split heart sound, but no 
murmurs, gallops, rubs, or palpable thrill.

A VA heart examination was conducted in April 2002.  The 
veteran reported a history of PSVT and cardiomyopathy, but no 
history of congenital heart failure.  Physical examination 
revealed a blood pressure reading of 134/70, a pulse rate of 
70, and a respiratory rate of 18.  The heart had a regular 
rate and rhythm.  No gallop or murmur was detected.  An 
electrocardiogram (EKG) showed normal sinus rhythm, with a 
heart rate of 69.  The examiner, while noting the veteran's 
prior diagnosis of PSVT, with cardiomyopathy, in January 
2001, stated that he found no symptoms of PSVT, and no 
evidence of cardiomyopathy or congestive heart failure, 
during the current exam.  The veteran's level of cardiac 
activity was 8 to 10 metabolic equivalents (METS).  The 
examiner ordered an echocardiogram (ECG) to rule out any 
subclinical cardiomyopathy, but the veteran failed to report 
for it.

An October 2002 ECG lab report revealed mild diffuse left 
ventricular hypokinesia, with a borderline reduced estimated 
ejection fraction of 45 to 50 percent.  A January 2003 
ambulatory care outpatient followup progress note found, upon 
examination, a pulse rate of 67, a respiratory rate of 18, 
and a blood pressure reading of 120/65.  Examination of the 
heart revealed periods of tachycardia brady audible 
arrhythmias, but no murmurs or friction rub.  Examination of 
the lungs and abdomen revealed no abnormalities.  The 
assessment was cardiomyopathy, post myocarditis.

An outpatient record from March 2003 noted the October 2002 
ECG.  Upon physical examination, the pulse rate was 83, 
respiratory rate was 20, blood pressure reading was 112/58, 
and the heart had a regular rhythm and rate.  The assessment 
was congestive heart failure (428.0) cardiomyopathy, status 
post ablative treatment.

An additional VA heart examination was conducted in November 
2003.  The veteran reported recent brief episodes of 
palpations, daily or every other day, which occurred and 
resolved spontaneously.  He also reported taking Lisinopril 
and Metoprolol.  Upon physical examination, a blood pressure 
reading was 118/84 sitting, and 120/84 standing, with a pulse 
rate of 86, and a respiratory rate of 20.  The heart had a 
regular rate and rhythm, with no murmur or gallop.  S1 and S2 
were normal.  The lungs and abdomen showed no abnormalities.  
Laboratory results showed normal blood chemistries, except 
for slightly elevated carbon dioxide levels.  An ECG was 
normal, with an estimated ejection fraction of 65 percent.  
The examiner estimated the left ventricle workload to be 13 
METS.  The assessment was dilated cardiomyopathy with PSVT, 
remote and status-post ablation therapy in January 2001, with 
no evidence of cardiomyopathy or PSVT as per current 
examination.  The examiner opined that although the veteran 
was diagnosed in the past with dilated cardiomyopathy, and 
super ventricular arrhythmia, he was currently asymptomatic, 
and showed no evidence of cardiomyopathy or significant 
supraventricular arrhythmia.

In response to a request by the RO, the VA examiner gave an 
additional expert opinion in January 2004.  After rereviewing 
the evidence of record, the examiner stated that it was 
possible that the veteran at one time had cardiomyopathy.  
However, the examiner concluded that since no evidence of 
cardiomyopathy existed at the time of the November 2003 VA 
examination, it was possible that the veteran's 
cardiomyopathy had resolved itself as a result of his 
treatment with Lisinopril and Metoprolol, and abstention from 
alcohol and drugs. 

Service connection for dilated cardiomyopathy secondary to 
PSVT, status post ablation was granted, effective from May 
2001, and a 10 percent evaluation was assigned under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Codes 7010-7020.  
A 10 percent evaluation is warranted for supraventricular 
arrhythmias with permanent atrial fibrillation, lone atrial 
fibrillation, or; one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by electrocardiogram or Holter monitor.  38 C.F.R. 
§ 4.104, Diagnostic Code 7010.  A 30 percent evaluation is 
warranted for supraventricular arrhythmias with paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by 
electrogram or Holter monitor.  Id. 

Additionally, when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required, 
a 10 percent evaluation may be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7020.  A 30 percent evaluation is warranted 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray is found.  Id.  A 
60 percent evaluation may be assigned for cardiomyopathy when 
there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.  Additionally, a 100 percent evaluation may be assigned 
for cardiomyopathy where there is chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.  

At current, there is no evidence that the veteran has 
cardiomyopathy.  Although the veteran was diagnosed with 
cardiomyopathy in service, both the April 2002 and November 
2003 clinical findings were negative for cardiomyopathy, or 
for PSVT.  The October 2002 ECG report assessment does 
mention cardiomyopathy, but the evaluator does not state that 
the veteran had the condition at the time of that test.  The 
rating decision granting a 10 percent disability rating, 
which was based on the fact that the veteran's cardiomyopathy 
was originally diagnosed in service, also referenced that 
there was no current diagnosis of cardiomyopathy.  The 
November 2003 VA examiner stated in a followup opinion that 
it was possible that the veteran's cardiomyopathy, through 
abstinence from drugs and alcohol and in conjunction with his 
medication, had resolved itself.  In the most recent VA 
examination, the veteran did not experience dyspnea, fatigue, 
angina, dizziness, or syncope, even when the workout was on 
13 METS, showing a significantly greater cardiac capacity 
than the 5 to 7 METS as specified by the 30 percent criteria.  
There was also no evidence of cardiac hypertrophy or 
dilatation on the EKG, ECG, or x-rays of record.  

As noted above, the RO granted service connection and 
assigned a 10 percent evaluation for dilated cardiomyopathy 
secondary to PSVT, status post ablation, as of the date of 
receipt of the veteran's claim, May 25, 2001.  See 38 C.F.R. 
§ 3.400 (2004).  After review of the evidence, there is no 
medical evidence of record that would support a rating in 
excess of 10 percent for the disability at issue at any time 
subsequent to this date.  Id.; Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, an initial rating in excess of 10 percent 
disabling for dilated cardiomyopathy, secondary to PSVT, 
status post ablation, is not warranted.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
dilated cardiomyopathy, secondary to paroxysmal 
supraventricular tachycardia, status post ablation, is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


